           Case 1:20-cv-06727-AJN Document 15 Filed 12/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                          12/1/20
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
Goldman,                                                               :
                                                                       :
                                    Plaintiff,                         :      20-cv-6727 (AJN)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
Sol Goldman Investments LLC,                                           :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- :
                                                                       X

ALISON J. NATHAN, United States District Judge:

        In light of the COVID-19 public health crisis, the Court will not hold the upcoming initial
pretrial conference in this case, scheduled for December 4, 2020 at 3:30, in person. Per the
Court’s notice of initial pretrial conference, Dkt. No. 6, counsel were required submit their
proposed case management plan and joint letter seven days prior to the scheduled conference, as
directed in the Court’s Notice of Initial Pretrial Conference. The parties in this case have not
yet submitted their proposed case management plan or their joint letter. The parties must
do so no later than December 2, 2020 and advise the Court if they can do without a
conference. If so, the Court may enter a case management plan and scheduling order and the
parties need not appear. If not, the Court will hold the initial pretrial conference by telephone,
which the parties can access by dialing dialing (888) 363-4749 and entering access code
9196964. In either case, counsel should review and comply with the Court’s Emergency
Individual Rules and Practices in Light of COVID-19, available at
https://www.nysd.uscourts.gov/hon-alison-j-nathan.

        SO ORDERED.

Dated: December 1, 2020                                    __________________________________
       New York, New York                                           ALISON J. NATHAN
                                                                  United States District Judge
